DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 15-17, 22, and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Cornell (5,363,985 – hereinafter Cornell) in view of Minoru Maeda (JP 2011020706 – hereinafter Maeda).
Re Claims 10, 11, 22, and 23:
Cornell discloses an article advancing assembly comprising: a container (10) defining an interior chamber and a dispensing opening (22) for providing access to the interior chamber; and an article advancer (28) positioned in the interior chamber configured to bias contents of the container towards the dispensing opening (22) (see Fig. 1), the article advancer (28) having an arcuate body with a first distal end (right side of Fig. 1 near 32) portion and a second distal end portion opposite the first distal end portion (right side of Fig. 1 near 32), wherein the first (right side of Fig. 1 near 32) and second (left side of Fig. 1 near 34) distal end portions cooperate with the arcuate body to form opposite peripheral side edges (20, 30) of the article advancer (28), the opposite peripheral side edges (20, 30) parallel to each other along the first distal end portion (right side of Fig. 1 near 32), the second distal end portion (left side of Fig. 1 near 34), and the arcuate body, the article advancer (28) movable between a compressed configuration (see Fig. 2) and a fully dispensed position (see Fig. 3), in the compressed configuration (see Fig. 2), a plane extending tangent to an uppermost portion of the arcuate body is positioned a first distance from the first (right side of Fig. 1 near 32) and second (left side of Fig. 1 near 34) distal end portions, in the fully dispensed configuration (see Fig. 3), the plane extending tangent to the uppermost portion of the arcuate body is positioned a second distance from the first (right side of Fig. 1 near 32) and second (left side of Fig. 1 near 34) distal end portions, the second distance being greater than the first distance (see Figs. 2 and 3), the arcuate body (28) providing a biasing force from the compressed configuration (see Fig. 2) to the fully dispensed configuration (see Fig. 3), wherein the first distal end portion (right side of Fig. 1 near 32) comprises two first endmost side legs (at 20, at 30) that form portions of the opposite peripheral side edges (20, 30) of the article advancer (28), the first distal endRESPONSE dated July 13, 2022 Attorney Docket 9262-144939-USportion (right side of Fig. 1 near 32) further comprising a first inner sidewall extending between the endmost side legs, the first inner sidewall including opposing first and second parallel inner sidewall portions (see Fig. 1), but fails to teach the first inner sidewall extending between the endmost legs forming a first uninterrupted single U-shaped arch, the first inner sidewall including opposing first and second parallel inner sidewall portions forming an uninterrupted end gap therebetween.
Maeda teaches a first inner sidewall (defined by 40A-42) extending between endmost legs (41A, 42A) forming a first uninterrupted single U-shaped arch (see Figs. 3A-3D), the first inner sidewall (defined by 40A-42) including opposing first and second parallel inner sidewall portions (41, 42) forming an uninterrupted end gap therebetween (see Figs. 3A-3B, 4C, and 5C) (see Figs. 1-7).  Re Claim 22: Maeda discloses wherein the container (10) is a box, a bag, or combinations thereof, and wherein the first distal end portion and the second distal end portion are slidable relative to the container (see Figs. 1-7). Re Claim 23: Maeda wherein the first distal end portion and the second distal end portion are generally planar when the article advancer (40) is in the fully dispensed configuration (see Figs. 5A and 5B).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Cornell with that of Maeda to reduce the parts of a spring and allow for alternative connection to a housing.  Examiner notes that Maeda discloses a guide-like formation which allows for edges to connect or latch that does not require interrupting latches within, thus, a change in shape by way of removing the inner members of Cornell would be possible  to provide a combination parallel sidewalls with uninterrupted gap as an obvious design choice for one of ordinary skill in the art.
Further Re Claim 15:
Cornell discloses wherein the container (10) is a box, a bag, or combinations thereof (see Figs. 1-7).
Further Re Claim 22:
Cornell discloses wherein the container (10) is a box, a bag, or combinations thereof, and wherein the first distal end portion and the second distal end portion are slidable relative to the container (see Figs. 1-7).
Further Re Claim 23:
Cornell wherein the first distal end portion and the second distal end portion are generally planar when the article advancer (28) is in the fully dispensed configuration (see Fig. 2).
Re Claim 16:
Cornell discloses a method of advancing an article in a container (10), the method comprising the steps of: Attorney Docket 9262-144939-USproviding a container (10) defining an interior chamber and a dispensing opening (22) for providing access to the interior chamber; providing an article advancer (28) positioned in the interior chamber configured to bias contents of the container towards the dispensing opening (22), the article advancer (28) having an arcuate body with a first distal end portion (right side) and a second distal end portion (left side) opposite the first distal end portion, the first and second distal end portions each cooperating with the arcuate body to form opposite peripheral side edges (20, 30) of the article advancer (28), the opposite peripheral side edges parallel to each other along the first distal end portion, the second distal end portion, and the arcuate body (see Fig. 1), the first distal end portion (right side) including a first pair of laterally-endmost legs that form a first portion of the opposite peripheral side edges of the article advancer and having first parallel inner sidewalls portions (see Fig. 1), the second distal end portion (left side) including a second pair of laterally-endmost legs that form a second portion of the opposite peripheral side edges of the article advancer (28) and having second parallel inner sidewalls portions (see Fig. 1), in the compressed configuration (see Fig. 2), a plane extending tangent to an uppermost portion of the arcuate body is positioned a first distance from the first and second distal end portions, in the fully dispensed configuration (see Fig. 3), the plane extending tangent to the uppermost portion of the arcuate body is positioned a second distance from the first and second distal end portions, the second distance being greater than the first distance (see Figs. 2 and 3); and compressing the article advancer (28) to the compressed configuration by placing a plurality of articles in the interior chamber on the article advancer (28), wherein compressing the article advancer causes the first (right side) and second (left side) distal end portions to slide relative to the container (10) (see Figs. 1-7), but fails to teach having first parallel inner sidewalls portions that define a first uninterrupted end gap therebetween, having second parallel inner sidewalls portions that define a second uninterrupted end gap therebetween.
Maeda teaches having first inner sidewalls portions (41, 42) that define a first uninterrupted end gap therebetween, having second inner sidewalls portions (opposite on the left side)  that define a second uninterrupted end gap therebetween (see Figs. 1-6), and wherein compressing the article advancer causes the first (right side) and second (left side) distal end portions to slide relative to the container (see Figs. 1-6).   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Cornell with that of Maeda to reduce the parts of a spring and allow for alternative connection to a housing.  Examiner notes that Maeda discloses a guide-like formation which allows for edges to connect or latch that does not require interrupting latches within, thus, a change in shape by way of removing the inner members of Cornell would be possible  to provide a combination parallel sidewalls with uninterrupted gap as an obvious design choice for one of ordinary skill in the art. 
Further Re Claim 17:
Cornell discloses further comprising the step of removing at least one of the plurality of articles to permit the article advancer to move towards the fully dispensed configuration (see Fig. 3).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornell in view of Maeda and further in view of Craig D. Thompson (US 2003/0168468 — hereinafter Thompson).
Re Claim 12:
Cornell in view of Maeda discloses the device of claim 10, but fails to teach wherein at least a portion of the article advancer comprises acrylonitrile butadiene styrene, polyoxymethylene, nylon, polypropylene, polyethylene terephthalate, or combinations thereof.

Thompson further in view teaches wherein at least a portion of the article advancer (30) comprises acrylonitrile butadiene styrene, polyoxymethylene, nylon, polypropylene, polyethylene terephthalate, or combinations thereof (see paragraph [0025]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Cornell in view of Maeda with that of Thompson to provide a particular selection of material for an intended purpose as known within the art by one of ordinary skill.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651